Gaynor, J.:
It was pleaded as a defense that the work was done and material furnished under an agreement that the defendants should pay for the same by conveying to the plaintiffs certain land, and that they had tendered such conveyance. The contract was oral, and when oral evidence was offered of it by the defendants the plaintiffs’ objection to it was overruled. The exception to such ruling is not good. True, a contract for the sale of real property is void unless in writing and signed by the grantor. It does not need to be signed by the grantee; and when he pays the consideration he cannot refuse to accept the conveyance and recover back what he has paid. In such case it is only the grantor who. can raise the question of no written contract (Collier v. Coates, 17 Barb. 471; Galvin v. Prentice, 45 N. Y. 162).
The motion is denied.